                     UNITED STATES DISTRICT COURT 
                           DISTRICT OF MINNESOTA 
United States of America, 
 
      Plaintiff, 
v.                                                ORDER 
                                                  Crim. No. 98‐222(01) 
Fortino E. Diaz, 
 
      Defendant. 
 
 
      This matter is before the Court on Defendant’s Pro se motion to reconsider 

the Order dated January 10, 2019, which dismissed Defendant’s requests to 

correct judgment because Defendant had not obtained the proper authorization 

from the Eighth Circuit Court of Appeals.   

      The Court finding no basis upon which to reconsider its January 10, 2019 

Order, and because Defendant has not obtained the proper authorization from 

the Court of Appeals, 

      IT IS HEREBY ORDERED that Defendant’s Motion for Reconsideration 

[Doc. No. 621] is DISMISSED. 

Date:  February 13, 2019 

                                /s Michael J. Davis ____________ 
                                Michael J. Davis 
                                United States District Court 
 

                                        1 
 
